                             Case 13-22173-LMI                   Doc 75         Filed 06/15/21            Page 1 of 1

CGFD67 (10/01/16)




ORDERED in the Southern District of Florida on June 15, 2021




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                      Case Number: 13−22173−LMI
                                                                                                                      Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address)
Yohan Rodriguez
aka Yohan C Rodriguez, aka Yohau Rodriguez
1210 W 62 Street
Hialeah, FL 33012−6319

SSN: xxx−xx−4808


                               ORDER REOPENING CASE TO ALLOW DEBTOR
                               TO FILE A MOTION TO AVOID JUDICIAL LIEN
     This matter came before the court on the debtor's Motion to Reopen Case in order to file a Motion to
Avoid Judicial Lien. The court, having been advised by the clerk of court that the debtor has remitted the
required filing fee or is otherwise exempt, hereby

ORDERS that:

      This case is reopened. The Motion to Avoid Judicial Lien must comply with Local Rule 4003−2 and be
served as required under Local Rule 5010−1(F). If a hearing on the motion is required, the clerk of court
shall prepare a Notice of Hearing which, along with a copy of the motion to avoid judicial lien, shall be
served as required under Local Rules 5010−1(F) and 9073−1. Upon entry of an order on the motion to
avoid judicial lien, the case shall be reclosed without further order of the court.


                                                                         ###
The clerk shall serve a copy of this order on the Debtor, Attorney for Debtor and the case Trustee
